department of the treasury internal_revenue_service washington d c q q sep set pra tax_exempt_and_government_entities_division u i l u i l krreeererererereerreree kreeererkererereerere herkkekreeerkerereerere hekrekrkekkeeeekeereerere reerererekrerererererer legend taxpayer a plan x plan y krrerererekrererererke ec kkrkkekkkkererereeerekre krekererereererererer dear erekrrekrerererrere this is in response to a request for a private_letter_ruling dated date which was submitted on your behalf by your authorized representative concerning the tax treatment of the distribution of certain benefits under sec_72 of the internal_revenue_code code the following facts and representations were made in support of your ruling requests for its employees effective january plan x was converted from a traditional defined_benefit_plan to a cash taxpayer a maintained plan x since balance plan prior to january ‘i plan x provided participants with a pension benefit based on two percent of the participant's final five-year average pay multiplied by years_of_service up to a maximum of forty percent of final five- or more years of credited service year average pay for a participant with twenty for participants hired prior to january plan x provides a subsidized sixty percent spousal death_benefit under plan x the normal form of benefit distribution for a married participant was a qualified_joint_and_survivor_annuity that provides a monthly benefit payable for hekiekkeekeekerkerekrerk page fan who had twenty years_of_service as of the normal form of benefit distribution was a subsidized the life of the participant with a fifty percent survivor benefit payable monthly for the life of the spouse upon the death of the participant for a married participant hired prior to janua december sixty percent qualified_joint_and_survivor_annuity for an unmarried participant the normal form of benefit distribution is a straight life_annuity payable in equal monthly installments for the life of the participant plan x also provided for optional forms of benefit distribution which may have been elected by the participant with spousal consent if applicable the optional forms of benefit distribution included a joint_and_survivor_annuity with an actuarial equivalent amount_paid to the participant and upon the death of the participant a selected percentage of such amount to be paid to the participant’s beneficiary for life or a years certain and life option which provided retirement benefit payments to the participant for his lifetime with a guaranteed minimum period of five years but no more than ten years guaranteed_payment period as specified by the participant effective january mc plan x was converted to pian y a cash_balance_plan design under which participants’ benefits will be defined in terms of a hypothetical cash balance account established for each participant the opening cash balance account of each participant as of january bias an amount equal to the present_value of the participant's accrued_benefit under plan x as of december accrue additional benefits under plan x in an amount equal to five percent of the participant's_compensation up to the social_security taxable_wage_base plus ten percent of compensation in excess of the taxable_wage_base and interest credited on such amounts each participant as of december vas eligible for accrual_of_benefits under the formula as in effect on that date if greater than the accrual under the cash balance formula for a period of five years effective january each participant will the subsidized spousal benefits provided under plan x prior to january were grandfathered for participants hired on or before december grandfathered benefits were not included in the participants’ opening cas balance account the grandfathered benefits will be continued to only in the annuity forms provided under plan x prior to january - the ble effective january j upon the occurrence of a distributable event under plan y participants may elect to receive a portion of their cash balance account in alump sum the remaining portion of the participant's cash balance account must then be distributed in the form of an annuity the portion of the cash balance account that may be distributed in a lump sum will be determined under section a of plan y the amounts distributed in the form of a lump sum payment under plan y will generally be substantially larger than the monthly annuity payments made to the participants plan y provides for a graduated increase in the percentage that may be received as a lump sum over a period of five years with the remaining percentage which must be distributed as an annuity decreasing proportionately notwithstanding the excess of the grandfathered crctenenenunenenenes page benefits over the portion of the cash balance account payable in a lump sum will continue to be paid only in the form of an annuity offered under plan x section dollar_figure of plan y defines separation of service as death retirement resignation discharge or any absence that causes the participant to cease to be an employee section dollar_figure of plan y states that the benefit payable to a participant upon the participant's separation_from_service for reasons other than death is the vested_accrued_benefit reduced for early commencement if applicable or its actuarial equivalent as of the participant's benefit payment_date section dollar_figure of plan y provides for distributions that qualify as eligible rollover distributions to be transferred in a trustee-to-trustee transaction to one of a number of retirement plans listed in addition the section defined eligible_rollover_distribution as a distribution from plan y excluding any distribution that is one of a series of substantially periodic_payments not less frequently than annually over the life or life expectancy of the individual the joint lives or joint life expectancies of the individual and the individual’s designated_beneficiary or a specified period of not more than ten or more years any distribution to the extent such distribution is required under sec_401 of the code and any distribution to the extent such distribution is not included in gross_income based on the aforementioned facts and representations you have requested the following rulings the distribution of a portion of plan y benefits to a participant as a lump sum distribution will not cause the portion of plan y benefits distributed as an annuity either from a participant’s election to receive a portion of his cash balance account as an annuity or as a grandfathered annuity benefit to be treated as other than a series of substantially_equal_periodic_payments for purposes of application of the ten percent additional tax on early distributions from qualified_retirement_plans under sec_72 of the code a rollover of a lump sum distribution of any portion of a participant’s cash balance account under plan y to an eligible_retirement_plan as defined under sec_402 either a direct trustee to trustee rollover or a rollover made within days of the date of the date of distribution will result in an annuity being the only distribution option available under plan y and therefore prevent the application of the sec_72 tax to any portion of the participant’s remaining annuity distribution under plan y sec_72 of the code provides that gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_72 of the code provides a special rule for annuity payments made under a qualified_retirement_plan sec_72 of the code provides that page in the case of a lump sum distribution paid in connection with the commencement of annuity payments generally such payment shall be taxable under sec_72 of the code as if received before the annuity_starting_date and the investment_in_the_contract for purposes of this paragraph shall be determined as if such payment had been so received sec_72 addresses the taxation of any amounts received under an annuity endowment or insurance_contract that is not received as an annuity sec_72 provides that any such amount received on or after the annuity_starting_date shall be included in gross_income sec_72 provides that any such amount received before the annuity_starting_date shall be included in gross_income to the extent allocable to income_on_the_contract and excluded from income to the extent allocable to investment_in_the_contract sec_72 of the code generally provides that if a taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 of the code the taxpayer shall be subject_to an additional tax equal to percent of the portion of such distribution that is includible in taxable_income however certain types of distributions are excepted from the application of the additional tax under sec_72 included among these exceptions and relevant to this discussion are distributions that are made on or after the date on which the employee attains age made to a beneficiary or to the estate of the employee on or after the death of the employee i ii iii attributable to the employee’s being disabled within the meaning of sub sec_72 v iv made to an employee after separation_from_service after attainment of age part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his designated_beneficiary and sec_402 of the code provides that any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which the amount is distributed under sec_72 relating to annuities unless otherwise provided under sec_402 sec_402 of the code provides in relevant part that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in hereietiitee page an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan then such distribution to the extent so transferred shall not be includible in the gross_income for the taxable_year in which paid sec_402 of the code provides that in order for an eligible_rollover_distribution to be excluded from the gross_income of the employee the transfer described in c must occur no later than days after receipt of the distribution sec_402 defines an eligible_rollover_distribution as any distribution to an employee of all or a portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or for a special period of years or more sec_402 of the code defines an eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 notice_89_25 1989_1_cb_662 q a-12 was modified by revenue ruling’ r b q a-12 of revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of code sec_72 if they are made in accordance with the required_minimum_distribution method the fixed annuitization method or the fixed amortization_method the three methods described in q a-12 of notice the three methods are i ii the required_minimum_distribution method where the annual payment for each year is determined by dividing the account balance for that year by the number from the chosen life expectancy table for that year under this method the account balance the number from the chosen life expectancy table and the resulting annual payments are redetermined each year the fixed amortization_method where the annual payment is determined by amortizing in level amounts the account balance over a specified number of years detemined using the chosen life expenctacy table and the chosen interest rate or krkkekekekkeeekkeeeeke page iii the fixed annuitization method where the annual payment for each year is determined by dividing the account balance by an annuity factor that is the present_value of an annuity of dollar_figure per year beginning at the taxpayer's age and continuing for the life of the taxpayer or the joint lives of the individual and beneficiary sec_1_402_c_-2 q a-3 of the income_tax regulations regulations provides that unless specifically excluded an eligible_rollover_distribution means any distribution to an employee or a spousal distributee of all or any portion of the balance_to_the_credit of the employee in a qualified_plan sec_1_402_c_-2 q a-5 of the regulations provides that a series of substantially_equal_periodic_payments over a specified period is determined at the time the payments begin and by following the principles of sec_72 without regard to contingencies or modifications that have not yet occurred sec_1_402_c_-2 q a-6 of the regulations provides that a payment is treated as independent of the payments in a series of substantially equal payments and thus not part of the series if the payment is substantially larger or smaller than the other_payments in the series an independent payment is an eligible_rollover_distribution if it is not otherwise excepted from the definition of eligible_rollover_distribution this is the case regardless of whether the payment is made before with or after payments in the series in this case upon the occurrence of a distributable event participants in plan y may elect to receive a portion of their cash balance account in a lump sum with the remaining portion distributed in the form of an annuity pursuant to the terms of plan y the amounts distributed in the form of a lump sum distribution will be substantially larger than the monthly annuity_payment that will be made to a participant the amount of a participant’s plan y account balance that can be distributed in the form of a lump sum payment will increase from twenty percent to one hundred percent over a period of five years at the end of the five-year period the participants may elect to receive all of their plan y account balance in the form of a lump sum payment or in the form of an annuity under sec_1_402_c_-2 q a-6 of the regulations a payment is treated as independent of the payments in a series of substantially equal payments and not part of the series if the payment is substantially larger or smaller than the other_payments in the series because the lump sum distributions pursuant to the terms of plan y will be significantly larger than the amount of the monthly annuity the lump sum distributions are considered independent of the other_payments in the series of substantially equal and are eligible for rollover treatment under sec_72 of the code a distribution that is not part of a series of substantially_equal_periodic_payments is subject_to the percent additional tax sesesaneunneanenses page unless one of the exceptions in sec_72 applies assuming that a participant elected to receive all or a part of his or her benefit in the form of a jump sum distribution that distribution will be subject_to the additional percent tax unless the participant is over age and one of the exceptions applies code sec_402 provides that distributed amounts are included in gross_income in the year of receipt unless paid in the form of an eligible_rollover_distribution and are either rolled over or directly transferred to an eligible_retirement_plan an eligible_rollover_distribution does not include a distribution which is one of a series of substantially_equal_periodic_payments within the meaning of sec_72 the regulations provide that the determination of whether a distribution is one of a series of periodic_payments is to be made in accordance with principles of code sec_72 at the time the distribution is made without regard to contingencies or modifications that have not yet occurred you represent that each of the annuities offered under plan y constitutes a series of substantially_equal_periodic_payments under the principles of code sec_72 and that the payment of the annuity will be determined at the time the distribution is to begin the annuity portion of the distribution of the participant’s plan y account balance will be actuarially determined using the balance of the account reduced by any amount that will be distributed as a lump sum you further represent that the amount_paid under a grandfathered annuity will be determined without regard to the amount credited to the participant's plan y account balance and therefore determined without regard to the lump sum payment such benefits paid as an annuity will constitute a series of substantially_equal_periodic_payments within the meaning of code sec_72 the lump sum distributions will be significantly larger than the amount of the monthly annuity thus the lump sum distributions are considered independent of the other_payments in the series of substantially equal payments and are eligible for rollover treatment also if a participant receives a lump sum payment in addition to the payment of an annual annuity over the life of the participant in substantially equal payments then only the lump sum is treated as a distribution that is not party of a series of substantially_equal_periodic_payments the single sum payment is not an amount payable at regular intervals over a period of more than a full year accordingly we conclude with respect to ruling_request number one that the distribution of the portion of plan y benefits to a participant as a lump sum distribution will not cause the portion of plan y benefits distributed as an annuity either from a participant’s election to receive a portion of his cash balance account as an annuity or as a grandfathered annuity benefit to be treated as other than a series of substantially equal periodic distributions from qualified_retirement_plans under sec_72 of the code nr ree een page with respect to your second ruling_request the additional tax imposed on early distributions under code sec_72 only applies to amounts not otherwise excepted from the additional tax under code sec_72 that are includible in the gross_income of the distributee sec_402 of the code excludes from the distributee’s gross_income amounts that constitute an eligible_rollover_distribution within the meaning of code sec_402 and amounts that are rolled over to an eligible_retirement_plan within the 60-day rollover period code sec_402 in pertinent part provides that an eligible_rollover_distribution is defined as a distribution to the employee of any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term does not include any distribution that is one of a series of substantially_equal_periodic_payments within the meaning of code sec_72 sec_1_402_c_-2 of the regulations contemplates that a plan participation may receive payments that constitute an eligible_rollover_distribution and those that do not section big_number c -2 q a-6 of the regulations describe payments that are independent of payments that constitute a series of substantially equal period payments as payments that are significantly larger or smaller than the payments constituting the series you have represented that under the terms of plan y the lump sum distributions of a portion of a participant's accrued_benefit in plan y will be significantly larger than the monthly annuity_payment and therefore independent of such annuity payments considered independent of the monthly annuity payments such lump sum payments will constitute eligible rollover distributions within the meaning of code sec_402 and to the extent that such payments are rolled over to another eligible_retirement_plan within the 60-day rollover period such amounts will be excludable from the participant’s gross_income and not subject_to the percent additional tax under code sec_72 further since we have concluded that the annuity payments will constitute payments that constitute a series of substantially_equal_periodic_payments such payments will also be excluded the percent additional tax under t since these lump sum payments are therefore with respect to ruling_request number two we conclude that a rollover of a lump sum distribution of any portion of a participant’s cash balance account under plan y to an eligible_retirement_plan as defined under sec_402 either a direct trustee to trustee rollover or a rollover made within days of the date of the date of distribution will result in an annuity being the only distribution option available under plan y and therefore prevent the application of the code sec_72 additional tax to any portion of the participant's remaining annuity distribution under plan y this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sstneeee page these rulings are based on the assumptions that plan y is qualified under sec_401 of the code and that its related trust is tax-exempt under sec_501 at all times relevant to this ruling a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office lf you have any questions please contact kee rerrrrerrrererrerrea se t ep ra t2 sincerely yours qugneq guued b pts joyce e floyd manager employee_plans technical group enclosures copy of the original ruling deleted copy of ruling letter notice of intention to disclose
